      Case 1:19-cv-04355-LGS-GWG Document 656 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                          Plaintiff,                          :
                                                                   ORDER
                                                                   19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                           Defendants.                        :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

      The Court writes to clarify and correct portions of the Order issued November 17, 2020
(Docket # 649).

       With regard to the statement in paragraph 1 that “Counsel should call Chambers to obtain
the email address,” this sentence refers only to counsel for the SEC, which is hosting the
platform. Other counsel should not call Chambers to obtain an email address. The SEC is
responsible for providing login information/credentials to all parties and the Court.

        Paragraph 2 currently states that “No later than November 30, 2020 at 5:00 p.m., the
parties shall provide to the Court via email a list of all (a) attorneys participating in the hearing,
along with their phone numbers and email addresses; (b) witnesses who will participate in the
hearing.” This portion of paragraph 2 is corrected to read: “No later than November 30, 2020 at
5:00 p.m., the parties shall provide to the Court, via a letter filed on ECF, a list of all (a)
attorneys participating in the hearing, along with their phone numbers and email addresses; (b)
witnesses who will participate in the hearing.” The Court notes that each attorney is responsible
for having an accurate email address and phone number for any witness called by that attorney.

        SO ORDERED.

Dated: November 19, 2020
       New York, New York
